Title: To John Adams from William Heath, 14 May 1778
From: Heath, William
To: Adams, John


     
      Sir
      Head Quarters Boston May 14th. 1778
     
     The French Frigate Nimphe Commanded by the Chevalier Senneville returning directly to France I cannot omit so favorable an oppertunity of testifying my esteem in wishing that you may have had a safe and agreeable passage from America to France, and of congratulating you on the present agreeable and promissing aspect of our public Affairs.
     Previous to the arrival of Mr. Dean with the public Dispatches for Congress, the news of the intention of the British Parliament to send out Commissioners to treat with the United States was received at New-York and Philadelphia, and Copies of Lord North’s Speech, and a draft of the Bills were sent out from Philadelphia to His Excellency General Washington which were forwarded to Congress; and from Governor Tryon at New York to Governor Trumbull of Connecticut. I do myself the honor to enclose you the proceedings of Congress thereon which I think will give you pleasure. Governor Trumbull also returned a most spirited answer to Governor Tryon which has done him, and our Country honor.
     Mr. Dean proceeded immediately to Congress; but sufficient time has not yet elapsed for our receiving an account of his arrival at York Town. The News of the Treaty with France gives universal joy here to all the Friends of our Cause and Country, which is displayed in every face. The British Officers, with whom I have a peculiar oppertunity of conversing, are much confounded: they would not for some time beleive that France had or even would acknowledge our Independence; but at length finding it but too well confirmed, their chagrine is everywhere visible.
     Our Country seem to have formed a just opinion of the proposed Treaty by Commissioners, and upon the old and approved maxim, that the safest way to treat with an Enemy, is sword in hand, are determined immediately to compleat their Battalions, and will not be amused by art or finesse. From this disposition I cannot but flatter myself that great and lasting Advantages will arise.
     General Burgoyne went home the begining of April. He left us with the strongest protestation of every exertion in his power to have our disputes settled. You will first learn how far his Conduct will be correspondent.
     Our Harbour is now ornimented with french and Spanish ships displaying their colours.
     I have this moment received a letter from His Excellency General Washington. The Armies are still in their Winter Quarters and nothing worthy of notice has yet taken place.
     I wish to be honored with a line from you when oppertunity offers.
     Please to make my Compliments to Dr. Franklin and Mr. Dean, and beleive me to be with the greatest regard & Esteem Your most Obedient Humble Servant,
     
      W Heath
     
     